DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-40 (renumbering as 1-20 respectfully) are allowed.

Regarding claims 21-40, the closest Prior Arts: YU et al (US 2016/0197659 A1) discloses a method of wireless communication (see, method and apparatus for transmitting and receiving reference signals via beam grouping in a wireless communication system, 00012-000015,0021-0029, fig. 1 to fig. 9, fig. 8A, BS830 and UE which comprises transmitter, receiver coupled to the controller), comprising: receiving, by a user equipment (UE) (see, reference signals received from the base station to the UE, section 0047-0050, fig. 9, UE0116-0119), a downlink transmission from at least one beam of a set of beams (see, reference signals in relation to a group beams from the BS to the UE, and the UE measures beam, section 0061 -0066, see, fig. 1, fig. 5-6), the set of beams being associated with a multi-beam communication between the UE (fig. 1 to fig. 9, fig. 8A, BS 830 and UE which comprises transmitter, receiver coupled to the controller, fig. 1,5-6, section 0085-0092-group of beams configured by the base station and UE feedback channel measurement! relation to the beams) and a base station (fig. 1 to fig. 9, base station 850); selecting, by the UE, a beam, of the set of beams (see, selection by the UE, a group of beam ID according to the reference signal, section 0066-0067,0068-0069), to report beam related information associated with the at least one beam of the set of beams (see, the UE sending feedback information with preferred group IDs, selected beams, section 0074-0075); and reporting, by the UE, an indication that the beam is a selected beam (see, the UE sends feedback information N of preferred beam IDs to the BS/selected beams information to the BS, section 0074-0077).

Similarly, Lee et al (US 2013/0163544 A1) discloses a method and apparatus in which the mobile station/terminal generates feedback information (i.e., based on CSI-RS resources, section 0054-0055) on multibeams to the transmitter (i.e., base station) (fig. 7 to fig. 8, section 0016-0017, 0045-0048, 0055-0070).
	Lee ‘544 further teaches selection of the beam having the greatest gain (section 0047-004, 0056-0070, 0076-0095+).
	
The closest Prior arts either singularly or in combination fail to reasonably anticipate or render obvious determine a metric “the metric for each of the plurality of beams being based on beam measurement during at least a first slot and a second slot; perform beam selection among the plurality of beams based at least in part on the metric associated with each beam, the beam selection to report beam related information associated with at least one beam of the plurality of beams; and report the beam related information”.


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473